895 F.2d 1413
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Michael Wayne Long, Plaintiff-Appellant,v.COMMONWEALTH OF KENTUCKY, Defendant-Appellee.
No. 89-5950.
United States Court of Appeals, Sixth Circuit.
Feb. 8, 1990.

1
Before NATHANIEL R. JONES and RYAN, Circuit Judges, and DOUGLAS W. HILLMAN, Chief District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Michael Wayne Long, a Kentucky prisoner, filed a civil rights action under 42 U.S.C. Sec. 1983 seeking monetary relief.  The district court sua sponte dismissed the complaint as frivolous under 28 U.S.C. Sec. 1915(d).  This appeal followed.  The Commonwealth of Kentucky and plaintiff Long have submitted briefs, plaintiff proceeding in his own behalf.


4
Upon consideration, we find that the district court's decision was correct.  A complaint is frivolous under 28 U.S.C. Sec. 1915(d) if it lacks an arguable basis in law or fact.   Neitzke v. Williams, 109 S. Ct. 1827, 1833 (1989).  Plaintiff Long contends that as he was adjudged incompetent to prosecute a state court civil action he can no longer be held in prison for 1979 felony convictions.  Long's claim is utterly without merit under any construction of the complaint or relevant law.


5
Accordingly, the district court's judgment is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Douglas W. Hillman, Chief U.S. District Judge for the Western District of Michigan, sitting by designation